DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 8-11, 17, 19, 21-22, 24-27 and 30-31 are pending, of which claims 1, 17 and 19 are in independent form.  Claims 1, 3-4, 8-11, 17, 19, 21-22, 24-27 and 30-31 are rejected under 35 U.S.C. 103.  

Response to the Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 24 March 2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of claims have been fully considered and are not persuasive.  

Applicant’s Argument:
On page 15-16 of the remarks Applicant argues that while the Matthew reference may disclose data being received in a stream, Matthew does not disclose stream processing.  Further, on page 18 of the remarks, Applicant argues that as a result of the stream processing a new set of data is being created that is not disclosed in Matthew.


Examiner’s Response:
The following is an attempt to explain Examiner’s perspective of the independent claim and prior art from a broadest reasonable interpretation perspective as well as an attempt to illustrate to the Applicant portions of the claim that may need clarification or further definition in light of Examiner’s interpretation.
The independent claim is amended to specify in the preamble a method of stream processing, the first limitation recites receiving a stream of data, which generally, as illustrated on pages 15-16 of the remarks, Applicant concedes the Matthew reference does disclose receiving a stream of data.  In the subsequent claim limitations data from the streams, including identifiers and events, is stored in a data store and then scripts are run on the stored data and new data is output.  Applicant on page 13 of the remarks states, “Stream processing is the processing of data in motion or computing directly on data as it received or produced.  The alternative technique to stream processing is where data is stored.  Applications would query the data or compute over the data as needed.”  As claimed, the data received from the data streams is first stored in a data store, and then scripts are run on the data in the data store, Examiner does not see a distinction between the streamed data being first stored in a data store and then running scripts on the stored data as claimed and the streamed data being stored in the Matthew reference and constantly queried and analyzed in real time as disclosed in Matthew in the Abstract and paragraphs [0002], [0006] and [0092]-[0093].  In other words, those elements of stream processing that make what is being claimed distinguishable from what is being done in the Matthew reference, and the processing of data in motion, as argued on page 13 of the remarks, needs to be more explicitly recited in the claims to be given patentable weight.


Applicant’s Argument:
On page 18 of the remarks, Applicant appears to argue that the Office is failing to consider that a new set of data is being created from two different fist sets of data.

Examiner’s Response:
Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events collected in the received data stream, two different first sets of data] outlined in Matthew at paragraphs [0006], [0082] and [0093].  Additionally, Examiner is of the position that concurrent restraints results in aggregation [i.e., multiple constraints are met] and the extending of an offer reads on generating a new second set of data. 

Applicant’s Argument:
On page 18 of the remarks, Applicant argues that the claims as amended recite a backend process and therefore the Manion reference teaching a plurality of scripts running on a mobile device providing data to a server is not relevant to the claims as amended.





Examiner’s Response:
The claims do not recite a backend process.  In order to be given patentable weight, a backend process must be claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-11, 17, 19, 21-22, 24-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew U.S. Pub. No. 2014/0073420 (hereinafter “Matthew”) in view of Manion et al. U.S. Patent No. 8,997,081 (hereinafter “Manion”).
Regarding independent claim 1, Matthew discloses:
A method of stream processing comprising: 
receiving a first stream of a plurality of first sets of computer game data resulting from a plurality of different user playing a computer implemented game, each first set of computer game data comprising an identifier associated with a respective user and information about one or more respective events occurring in the computer implemented game, wherein different first sets of computer game data have information about different types of events (Matthew at paragraphs [0006] – [0007] discloses a plurality of items and attributes a user of an online gaming or mobile application may acquire, such as points, gold coins, character levels, or completion of tasks or puzzles [i.e., plurality types of events], and Matthew at paragraph [0093] discloses monitoring user actions as a user progresses through a game in real time which Examiner is interpreting as receiving streaming data comprising events and identifiers, such as for example, Matthew at paragraph [0042] disclosing a specific user [i.e., identifier] has reached platinum medallion level in our frequent fighter program [i.e., event information of event type character level].)

storing in a data store for a respective identifier, information about at least one first event type associated with the respective identifier as state for the respective identifier, said state being valid for a plurality of subsequent first sets of computer game data associated with the respective identifier until information about one or more subsequent events for updating said state is received (Matthew at paragraphs [0003], [0006], [0042] and [0093] gives examples of the types of data, user actions and events received and tracked by the various engines in gaming, MMOG, and mobile application environments disclosed in Matthew such as a user’s character level.  One common embodiment known to one of ordinary skill in the art in the MMOG and gaming community for character leveling involves a user acquiring a threshold of experience points per level.  Matthew at paragraph [0042] discloses a user reaching a platinum level of a frequent fighter program, which Examiner is interpreting as tracking the number of fights, or the number of fights in a time range a user has engaged in to determine character level, for example a user being at a lower character level or state such as gold or silver and accumulating a threshold number of fights or number of fights in a certain time range updates the user’s character level or state to platinum.  Examiner is of the position that after user attains a rank of gold or silver, that character level or state is valid for all subsequent fights or events, until the user has reached a threshold number such that the state is updated to platinum.  Examiner is interpreting Matthew receiving information as to a user reaching a new character level as reading on receiving event data related to the event type [i.e., character level] and storing the info a state of the user’s character.  Additionally, Matthew at paragraph [0106] discloses receiving information at an occurrence of a predetermined event such as a user making a certain level and Matthew at paragraph [0107] discloses such event information for a user being stored in the database server.  Examiner is of the position that the character level in Matthew is valid while other events are taking place and data is being related about other events such as the gathering of gold or completions of puzzles. )

running a script for the respective identifier, wherein the script is configured to retrieve and use the state for the respective identifier stored in said data store and information about at least one respective second event type, the information about the at least one respective second event type being received in or more of the first sets of computer game data and associated with the same identifier as the respective state… (Examiner is of the position that Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events and event types] outlined in Matthew at paragraphs [0006], [0049], [0082] and [0093].  Additionally, Examiner is of the position that the tracking of user metrics such as user levels and completions of puzzles, for use in determining whether a plurality of concurrent constraints are met in deciding whether to take an action and extend an offer of sale to a user as disclosed throughout Matthew reads on retrieval and use of state.  However, while Matthew at paragraph [0066] does disclose mobile apps running in a JavaScript environment, Matthew does not disclose using scripts to monitor events. 
Manion at Column 25, Lines 29-43 provided below does teach an event listener calling one or more JavaScript functions when certain events are detected, more specifically, Manion teaches:
Next, the mobile browser 404 may execute a script (e.g., a JAVASCRIPT) that transmits the data, e.g., via the Internet, to a backend server (e.g., TDN server 417) responsible for collecting analytics. 
(93)    In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions) [i.e., at least two different scripts]. When certain events are detected and/or certain data is captured, functions running within or available to the hidden browser 404 may cause tags to be fired. In some embodiments, these functions may be implemented as JAVASCRIPT functions. These JAVASCRIPT functions may create tags for collecting analytics related to the mobile application 401 and cause the tags to be transmitted to a backend system responsible for collecting analytics data. (See Manion at Column 25, Lines 29-43).

	Additionally, Manion at Column 14, Lines 36-38 teaches, “…The function handler may be used to define a call to one or more functions (e.g., a JAVASCRIPT function) and values to be passed as parameters to the functions.”  
Both the Matthew reference and the Manion reference in the cited portions are in the field of endeavor of tracking events from a mobile application for analytics.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the monitoring of user actions in a mobile application and performing analysis and actions based on the analysis as disclosed in Matthew with the use of event listeners listening for an event and calling a plurality of script functions to collect data and perform analytics in response to the event taught in Manion to facilitate in the real time collection of analytics in an application, for example, to facilitate in marketing (See Manion at paragraphs [0002] – [0003]).

…the information about the first and second event types being received in different sets of the first sets of computer data which comprise the respective identifier, wherein the script is configured to generate second sets of data comprising for a respective identifier information about the respective state and information about the respective second event type; and
outputting a second stream to an aggregator of events, the second stream comprising said second sets of data, said aggregator configured to aggregate data received in different ones of said second sets of data associated with respective different users (Matthew at paragraphs [0085]-[0087] and [0092] gives examples of different types of MMOGs and the types of events and data that can be collected and analyzed over a plurality of users and analyzed by different analytics and KPI action engines, Matthew at paragraph [0065] and [0067].  Matthew at paragraphs [0038], [0042] and [0049] discloses a merchant offering goods for sale and a plurality of eligibility constraints and concurrent constraints.  Lastly, Matthew at paragraph [0113] discloses in part, “With reference back to FIG. 4a, action engine may comprise, or be in communication with, ad module 406 and location value add module 408. The ad module 406 may be preloaded with advertising components or advertising messages. The action engine 404, upon the occurrence of an event, may be configured to execute an ad on the ad engine 404.”  Examiner is interpreting both a merchant offering a user goods for sale based on a plurality of eligibility constraints being met, and the action engine, upon the occurrence of an event, may be configured to generate an execute command to execute an ad on the ad engine as reading on generating, aggregating and outputting second sets of data.) 

Regarding dependent claim 30, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew as combined with Manion discloses:
comprising running a plurality of different scripts, where the same state for a respective identifier is used by two different ones of the plurality of different scripts for the respective identifier (Examiner is of the position that Matthew discloses tracking multiple events in relation to one another, such as user level, and character attributes or the completeness of in game obstacles for use in creating and extending offers to users, such as the concurrent constraints [i.e., plurality of events and event types] outlined in Matthew at paragraphs [0006], [0049], [0082] and [0093].  Additionally, Examiner is of the position that the tracking of user metrics such as user levels and completions of puzzles, for use in determining whether a plurality of concurrent constraints are met in deciding whether to take an action and extend an offer of sale to a user as disclosed throughout Matthew reads on retrieval and use of state.  However, while Matthew at paragraph [0066] does disclose mobile apps running in a JavaScript environment, Matthew does not disclose using scripts to monitor events. 
However, Manion at Column 25, Lines 29-43 provided below does teach an event listener calling one or more JavaScript functions when certain events are detected, more specifically, Manion teaches:
Next, the mobile browser 404 may execute a script (e.g., a JAVASCRIPT) that transmits the data, e.g., via the Internet, to a backend server (e.g., TDN server 417) responsible for collecting analytics. 
(93)    In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions) [i.e., at least two different scripts]. When certain events are detected and/or certain data is captured, functions running within or available to the hidden browser 404 may cause tags to be fired. In some embodiments, these functions may be implemented as JAVASCRIPT functions. These JAVASCRIPT functions may create tags for collecting analytics related to the mobile application 401 and cause the tags to be transmitted to a backend system responsible for collecting analytics data. (See Manion at Column 25, Lines 29-43).)

Regarding dependent claim 3, all of the particulars of claims 1 and 30 have been addressed above.  While Matthew discloses passing user information to a plurality of engines, Matthew does not disclose:
subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts 
However, Manion teaches, subsequently receiving at least one further script while the plurality of different scripts is running and running said at least one further script in addition to said plurality of different scripts. (Manion at Column 25, Lines 33-36 teaching, “In some embodiments, event listeners executed in the mobile application 401 (e.g., by the mobile library 403) may trigger opcodes to make a call to one or more functions (e.g., JAVASCRIPT functions).”  Examiner is of the position that the above citation to Manion teaches running one or more script functions concurrently.  More specifically, Examiner is of the position that the event listeners teach a plurality of different scripts and the call to one or more functions teaches at least one further script while the plurality of different scripts is running.)

Regarding dependent claim 4, all of the particulars of claims 1, 30 and 3 have been addressed above.  Additionally Matthew discloses:
comprising determining when information about at least one further state is to be stored for said at least one further script, storing for each identifier information about said at least one further state.  (Matthew at paragraphs [0006], [0091] and [0107] discloses storing event and identifier information.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level.  Examiner is of the position that in several such games as those disclosed in Matthew numerous rounds of game play can ensue before a new level is reached, or the user state is changed.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising processing said information about said at least one first event type and storing said processed information in said store as state (Examiner is interpreting Matthew at paragraphs [0106] – [0107] discloses processing and storing event information, including user level [i.e., event type] as state.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and storing an updated state, said updated state being used by said script (Matthew at paragraph [0069] discloses modifying [i.e., updated information about at least one stored event] functions.  Additionally, Matthew at paragraph [0042] discloses a user reaching a platinum level as a frequent fighter.)
 
Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving information about one or more subsequent events for updating said stored state and associated with the respective identifier, retrieving the stored at least one state associated with the respective identifier, using the stored state and the received information about one or more subsequent events to determine updated state for the respective identifier and storing for said respective identifier said updated state for use by said script (Matthew at paragraph [0085] discloses having access to buy goods once a certain level is reached.  Examiner is interpreting the leveling up of a user as updating state information for use by one of the functions of the game).

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Matthew discloses:
comprising receiving said first stream of said plurality of first sets of computer game data from a plurality of different devices associated with respective different users (Matthew at Figure 3 discloses a plurality of devices 310, 312 and 314 and at paragraph [0086] further discloses a social poker tournament with a plurality of users.  Examiner is of the position that Matthew at paragraph [0086] could be interpreted as disclosing a first stream of sets of data from a plurality of different devices.)   

Regarding independent claim 17, while independent claim 17, a computer apparatus claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 17 is rejected under the same rationale as claim 1.  Additionally, Examiner is of the position that Figure 2 and Figure 4A of Matthew reads on the recited claim hardware.

Regarding independent claim 19, while independent claim 19, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 19 is rejected under the same rationale as claim 1.

Regarding dependent claim 31, all of the particulars of claim 17 have been addressed above.  Additionally claim 31 is rejected under the same rationale as claim 30.

Regarding dependent claim 21, all of the particulars of claims 17 and 31 have been addressed above.  Additionally claim 21 is rejected under the same rationale as claim 3.

Regarding dependent claim 22, all of the particulars of claims 17, 31 and 21 have been addressed above.  Additionally claim 22 is rejected under the same rationale as claim 4.

Regarding dependent claim 24, all of the particulars of claim 17 have been addressed above.  Additionally claim 24 is rejected under the same rationale as claim 8.

Regarding dependent claim 25, all of the particulars of claim 17 have been addressed above.  Additionally claim 25 is rejected under the same rationale as claim 9.

Regarding dependent claim 26, all of the particulars of claim 17 have been addressed above.  Additionally claim 26 is rejected under the same rationale as claim 10.

Regarding dependent claim 27, all of the particulars of claim 17 have been addressed above.  Additionally claim 27 is rejected under the same rationale as claim 11.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2016/0001187
Paragraph [0191] as it relates to a custom engine that allows developers to execute game level scripts with thousands of simultaneous users…and collecting game metrics and performing analytics.
2012/0078868
Paragraph [0026] as it relates to history sensitive stream processing and maintaining a data state.
2009/0150319
Paragraph [0061] as it relates to event stream processing and executing java scripts.
2010/0069155
Paragraph [0010] as it relates to a distributed gaming systems running a plurality of scripts.
2013/0019023
Paragraph [0044] as it relates to a script describing a user’s actions during a computer game.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154